MATTHEWS, Justice,
joined by BURKE, Justice, dissenting.
There are two lines of authority established by Commission precedent. With respect to minors, there is a presumption which is rebuttable by competent evidence that a minor who has fished as an unlicensed crew member will not be considered as a crewman for crew participation points. With respect to adults, the presumption is irrebuttable. One who has fished as an unlicensed crewmember will not receive crew participation points regardless of other evidence that the applicant fished as a crewmember.
*518The issue which was raised in this case is whether the Commission’s rule that adults who have fished as unlicensed crewmem-bers are ineligible to receive crew participation points was unlawfully discriminatory as applied to the appellant. In my view, there was no unlawful discrimination. The rule in the case of adults is readily justified in order to prevent fraud and because it is against public policy to reward illegal conduct. The fact that the Commission has made the presumption merely rebuttable with respect to unlicensed minors does not mean that a rebuttable presumption must also be applied to adults. The exception for minors is merely a manifestation of the general rule that minors are not legally responsible for their civil acts. Adults, however, are legally responsible, and applying one rule to adults and another to minors based on this distinction seems well justified.
For these reasons, I would affirm the decision of the superior court, which affirmed the decision of the Commission.